Title: From George Washington to Colonel William McIntosh, 21 October 1776
From: Washington, George
To: McIntosh, William



Sir
White Plains 21st October 1776

I wrote to you a few days ago, desiring, if you did not find Matters ready for the Expedition to Long Island, that you would move forward with the two Massachusets Regiments under your Command.
I have no further Reason to repeat my Orders to you on that Head. The Enemy are advancing by Parties from their Main Body which now lays at New Rochelle and taking Possession of the Ports upon the Sound with design to cut off our Supplies from the Eastward by Water[.] They advanced early this Morning to Maroneck, which our

people shamefully deserted on their Approach, not for want of Numbers but want of a good Officer to lead on the Men. I therefore again desire, that if Matters are not ready for your intended Expedition, you would lay it aside for the present, and march immediately with the two Regiments under your Command towards Byram River, and also desire Lt Colo. Livingston to come forward with the Companies which he has under his Command. When you arrive at Byram River, you will send an Express forward to this place to Brigr General Lord Stirling who commands here, and he will give you Orders how to dispose of the Men under your Command. I am Sir Yr most obt Servt

Go: Washington

